DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Claim 1 has been amended; claims 1-18 are under examination.

Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 

Double Patenting
The rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,093,961 in view of Keller et al. (Cancer Res 2005; 65: (13): 5857-5863) is withdrawn in response to Applicant’s filing of a terminal disclaimer on 01/04/2021, which was approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert M. Bedgood on 03/11/2021.
Please amend the claims as follows:
In claim 6, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 7, please delete the commas (“,”) between “hepatic” and “sample” and between “subject” and “with” in line 2.
In claim 8, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 11, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 12, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 14, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 15, please delete the comma (“,”) between “subject” and “with” in line 2.
In claim 17, please delete the comma (“,”) between “subject” and “with” in line 2.
Please amend claim 13 as follows:
13.	The method of claim 12[a colon sample. 


EXAMINER’S COMMENT
	As noted at p. 2 of the Office action mailed 10/21/2019, consideration was given as to whether the claims are drawn to an abstract idea. The “determining” step (b) encompasses the active step of detecting the amount of LHRH- or hCG/LH receptors. More importantly, the steps of contacting the samples (step (c)) with a peptide comprising SEQ ID NO: 1, a novel cytotoxic peptide, which is also known as EP-100 in the art; and then step (d), determining the IC50 value according to a sensitivity of the 
As noted also at pages 5-6 of the Office action mailed 10/21/2019, the prior art does not teach or suggest the claimed invention. All reference discussed herein are of record. The abstract by Leuschner et al. (AACR Annual Meeting; Abstract #4666: “Targeted oncolytic peptide for treatment of ovarian cancers”, Apr 18-22, 2009; Denver, CO; published May 2009—on IDS filed 10/08/2018) teach an in vitro assay in which LHRH receptor over-expressing OVCAR-3 cells were cultured in the presence of various concentrations (0.001-100 M) of EP-100 (a peptide having the sequence KFAKFAKKFAKFAKKFAKQHWSYGLRPG, which is identical to instant SEQ ID NO: 1, for 1 to 24 hours (see abstract). Cell viability was measured by formazan conversion assays and LHRH receptor expression was determined by immunohistochemistry and quantified by a computerized image scoring system (0 for no receptor expression and 3 for maximum receptor expression—see abstract). Leuschner et al. teach that OVCAR-3 cells overexpress LHRH. According to Christodoulou et al. (British Journal of Cancer, 1998; 77: 2088-2097—on IDS filed 10/08/2018), the formazan assay (referred to therein as the MTT assay) is carried out and then optical density (OD) is recorded and the IC50 is calculated based upon a 50% reduction in OD (see p. 2089, left column, last paragraph). 
Van Groeninghen (US PGPUB 20030166503—on IDS filed 10/08/2018) teaches a method for detecting LHRH (referred to therein as GnRH) receptors on tumor cells comprising contacting said cells with a ligand for an LHRH receptor (see claim 1 of 
The means for detecting bound ligands are known to a person skilled in the art and may comprise immunohistochemical staining methods and/or fluorescent or radioactive labels. The labels may be conjugated ligand and/or to antibodies directed against ligand and/or GnRH receptor.

The biotin-avidin system employed by most immunohistochemical staining methods are well-known to the person of ordinary skill in the art as evidenced by paragraph [0179] of Groeninghen, which discloses a biotinylated secondary antibody system. 
	Nevertheless, the prior art, including US PGPUB 2009/0269341 (on IDS filed 10/08/2018) and WO 2009/094634, does not teach or suggest step (d) of the claims, namely, after the contacting of (c), determining the IC50 value according to a sensitivity of the cells to SEQ ID NO: 1, wherein the IC50 value is 5.5 pM or less and wherein greater LHRH- or hCG/LH receptor expression indicates increased sensitivity of the cells.

Conclusion
	Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649